Citation Nr: 0632310	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In February 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to an 
in-service stressor.  

2.  There is credible, supporting evidence that one of the 
claimed in-service stressors occurred.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, applies to this appeal, the 
Board finds that it is unnecessary to address whether such 
duty has been met in view of the disposition reached herein.

The veteran asserts that he has post-traumatic stress 
disorder due to in-service stressors from his service in 
Vietnam.  The record reflects that he served in Vietnam from 
June 1965 to June 1966.  His military occupational specialty 
was a fuel specialist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection for post-
traumatic stress disorder requires the following: (1) a 
current diagnosis of post-traumatic stress disorder; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
statements are accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay statements, in and of 
themselves, are not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Corroboration of a stressor does not require that there be 
corroboration of every detail of the claimed stressor, 
including those relating to the veteran's personal 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  While mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces, Wood v. Derwinski, 1 Vet. App. 406 (1991), 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In Pentecost, the United States Court of Appeals for 
Veterans Claims (Court) held that specific evidence that a 
veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a post-traumatic 
stress disorder stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the veteran has admitted that he did not engage 
in combat with the enemy.  Accordingly, his lay statements, 
alone, are not sufficient to establish the occurrence of his 
in-service stressors; rather, corroborating evidence is 
needed to support the claim for service connection.

The veteran has provided various details regarding his in-
service stressors.  He stated that he had to carry hundreds 
of mutilated dead bodies in and out of body bags from the 
helicopter pads to the morgue and to outgoing aircraft and 
that some of the bodies were not covered in body bags.  He 
described seeing bodies that were missing limbs and had been 
in explosions.  He has stated that his most stressful 
incident was when his unit received incoming mortar fire and 
that a mortar shell landed close to the him, but did not 
detonate.  He estimated that his occurred late 1965 or early 
1966.

The veteran has undergone a VA psychiatric examination and a 
VA psychiatrist and psychologist have provided their 
assessments of the veteran's psychiatric disorder.  In the 
May 2002 VA psychiatric evaluation report, the examiner 
determined that the veteran did not meet the criteria for a 
diagnosis of post-traumatic stress disorder.  However, in a 
June 2003 letter, a VA psychiatrist refuted the determination 
made in the May 2002 evaluation report that the veteran did 
not have post-traumatic stress disorder.  This psychiatrist 
pointed out the specific findings in the May 2002 report and 
addressed why the veteran met the criteria for a diagnosis of 
post-traumatic stress disorder.  He reported the veteran's 
stressors and found them sufficient for a diagnosis of post-
traumatic stress disorder.  In December 2003 and March 2005 
letters, a VA psychologist concurred with the findings made 
in the June 2003 letter by the VA psychiatrist-that the 
veteran had post-traumatic stress disorder based upon the in-
service stressors he had described.  

After carefully considering the evidence of record in the 
light most favorable to the veteran, the Board finds that the 
evidence supports the grant of service connection for post-
traumatic stress disorder.  As stated above, the veteran has 
been provided with a diagnosis of post-traumatic stress 
disorder from two professionals, which has been attributed to 
service and, particularly, the veteran's report of having 
been in a mortar attack and having a mortar land near him but 
not detonating.  The Board is aware that the VA examiner 
found that the veteran did not meet the criteria of post-
traumatic stress disorder.  However, the Board has weighed 
that medical opinion with the professional opinions provided 
by the VA psychiatrist and psychologist.  The VA psychiatrist 
is the veteran's treating physician and thus he had multiple 
opportunities to observe the veteran and determined that the 
veteran had post-traumatic stress disorder.  He also provided 
detailed reasons for why he disagreed with the VA examiner's 
May 2002 opinion.  The VA psychologist noted that the veteran 
was his patient as well.  The Board has accorded more 
probative value to the diagnoses provided by the VA 
psychiatrist and psychologist, as they have seen the veteran 
on numerous occasions and would have a better idea of the 
effect the in-service stressors had on the veteran.  

An essential matter before the Board is whether the in-
service stressors alleged by the veteran are sufficiently 
corroborated.  One of the purposes of the February 2005 
remand was for VA to attempt to verify the in-service 
stressor related to the mortar attack that the veteran 
described had occurred in late 1965 or early 1966.  In order 
to verify a stressor, the veteran must provide a 60-day 
period of when the in-service stressor occurred.  The veteran 
stated that it occurred between December 1, 1965, to January 
31, 1966.  The search for verification of the stressor 
revealed that the veteran's unit received incoming mortar 
fire on February 20, 1966.  The veteran's estimate of when 
the mortar fire occurred was off by approximately one month; 
however, the proximity to when the veteran claimed the 
incident occurred is insignificant.  First, the veteran's 
unit was located at the Binh Thuy Air Base, which is where 
the February 1966 mortar attack occurred.  Second, the 
veteran has submitted a "buddy statement" wherein SJS 
corroborated the veteran's description of the incoming mortar 
fire.  The stressor the veteran and SJS have described is 
consistent with the nature of service during the time period 
and in the location in which he served and, as such, are 
found to be credible.  See Pentecost, supra.

Accordingly, based upon the above findings and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that the veteran has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f); see 
Cohen and Pentecost, both supra.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


